RIFKIND, District Judge.
On the defendant’s motion and plaintiff’s cross-motion:
1. The action is dismissed as against defendant Blancke. He is not an indispensable party. Jurisdiction of the action is thereby preserved. Weaver v. Marcus, 4 Cir., 1948, 165 F.2d 862, 175 A.L.R. 1305; Wells v. Universal Pictures Co., 2 Cir., 1948, 166 F.2d 690, 692. Notice provisions of Rule 23(c), Federal Rules of Civil Procedure, 28 U.S.C.A., are in applicable.
2. Defendant’s motion to dismiss the action for lack of jurisdiction of the subject matter is denied.
3. The moving defendants, having served a motion purporting to affect the ■complaint, have appeared. Rule 2, Civil Rules, S.D.N.Y. Service of an amended ■complaint may, therefore, be made upon their attorneys. Rule 5(b), Federal Rules ■of Civil Procedure. Plaintiff may amend his complaint once as a matter of course before answer. To avoid question of compliance with Rule 21, let him now serve his amended complaint upon the attorneys •for the defendants.